Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (US 4,107,144).
	Russell et al. disclose 2,6-dialkyl phenol having a polymer chain attached at the 4-position of the phenol.  See abstract and columns 2 and 3.  Given the molecular weight of the polymeric substituent and the identification of the polymer, the claimed repeating monomer limitation is met.
4.	Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale et al. (US 4,078,091).
	Dale et al. disclose 2,6-dialkyl phenol having a polymer chain attached at the 4-position of the phenol.  See abstract and columns 2 and 3.
5.	Claims 1-5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 4,430,235).
	Chu et al. disclose 2,6-dialkyl phenol having a polymer chain attached at the 4-position of the phenol.  See abstract, column 2, and claim 4. 
6.	Claims 1-10, 12-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreitschmann et al. (US 2006/0189727 A1).
Kreitschmann et al. disclose 2,6-dialkyl phenol having a polymer chain attached at the 4-position of the phenol, wherein the polymer substituent is terminated by a hydroxyl group.  It is also disclosed that the dialkyl phenol is used as an antioxidant with polyisocyanate and polyol to produce a polyurethane.  See paragraphs [0035], [0047], and [0048].
7.	Claims 1-10, 12-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs et al. (US 2016/0264757 A1).
	Krebs et al. disclose 2,6-dialkyl phenol having a polymer chain attached at the 4-position of the phenol.  When variable n is greater than 1, the polymer substituent is terminated by a hydroxyl group, thereby satisfying claims 9 and 21.  It is also disclosed that the dialkyl phenol is used as an antioxidant with polyisocyanate and polyol to produce a polyurethane.  See abstract and paragraphs [0013]-[0030], [0036], and [0103]-[0125].
8.	Claims 1 and 13 are objected to because of the following informalities: The word, monomers, should not be plural.  Appropriate correction is required.
9.	Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.